Citation Nr: 1114775	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-31 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky denied service connection for a bilateral foot disorder and a skin disorder.

The Veteran has submitted new evidence in the form of original copies of her service treatment records, which relate to the issues on appeal.  The Veteran specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  A chronic bilateral foot disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.

2.  A chronic skin disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  A skin disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, a pre-decisional notice letter dated in October 2005 complied with VA's duty to notify the Veteran with regards to the service connection issues on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Also, a letter dated in November 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This correspondence was followed by a readjudication of the issues on appeal and issuance of a statement of the case in 


August 2007 and by supplemental statements of the case in March 2008 and September 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of her claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA opinions with respect to the issues on appeal were obtained August 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  



	1.  Bilateral Foot Disorder

The Veteran's STRs show that she had complained of calluses in August 1988, which were shaved.  Her discharge examination in February 1991 revealed clinically normal feet; no bilateral foot disability was diagnosed.  Additionally, in her report of medical history that accompanied the discharge examination, the Veteran answered no to having foot trouble.  There is no indication in her STRs of any chronic bilateral foot disorder or of a continuity of symptomatology following the August 1988 records.

According to post-service medical records, the Veteran complained of painful calluses on her heels in September 2006.  The record does not indicate that the calluses shown at that time were the same as those in service.  The Board observes that earliest of the Veteran's post-service medical records are dated in August 2004 and that there are no records of treatment for any foot complaints until September 2006.

The Veteran was afforded a VA examination in August 2008.  She reported a history of calluses treated in service and that she had pedicures once monthly to keep the calluses from becoming painful.  She also reported bilateral heel pain.  Following an exhaustive examination, the Veteran was diagnosed with history of calluses of the feet and plantar fasciitis.  The examiner opined that the Veteran's current foot condition was less likely than not caused by or a result of callous formations removed during service.  The examiner reported that there were no calluses noted on examination at that time.  The examiner opined that the Veteran's plantar fasciitis caused her heel pain.  There was no evidence for foot pain or treatment for plantar fasciitis while in service or within one year following discharge.  Plantar fasciitis had not been caused by calluses.

The Veteran contends that a bilateral foot disorder is the result of having her feet shaved in service, which was caused by having to wear steel toe boots.  See August 2005 claim.  She also contends that she has a foot fungus.  See October 2006 notice of disagreement.  Furthermore, she contends that she suffered injuries to her feet in service.  See September 2007 Substantive Appeal.  

Based on a review of the evidence, the Board finds that service connection for a bilateral foot disorder is not warranted.  With regards to the Veteran's contention that she suffered an injury to her feet, her STRs are silent for any injuries.  The Board does acknowledge that the Veteran had in-service calluses and has a reported history of calluses post-service.  However, the evidence fails to show a current chronic disability that is related to the Veteran's in-service complaints.  The Board acknowledges the September 2006 VA treatment record, which showed that the Veteran had calluses.  Furthermore, the Board acknowledges the Veteran's competent reports regarding having calluses since service.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent testimony is limited to that which the witness has actually observed, and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this case, there is no medical evidence that relates any current disorder to the Veteran's reported history.  In other words, in the current appeal, the Veteran has simply contended that she has had calluses since service.  Such contentions alone do not support a grant of service connection for a bilateral foot disability based on continuity of symptomatology.  No medical professional has opined that any post-service calluses are the same as those that the Veteran had in-service.

Furthermore, the evidence does not show that the Veteran's reported post-service calluses are chronic.  As discussed above, no calluses were found at the VA examination.  Additionally, although there are numerous post-service medical records dated from 2004 through 2008, only one treatment record shows calluses.  Thus, the competent medical evidence does not show any chronic disorder.  As noted above, the Veteran's discharge examination in February 1991 showed clinically normal feet; no calluses were diagnosed, nor did the Veteran indicate having foot trouble.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral foot complaints, symptoms, or findings until over a decade between the period of active service and claim is itself evidence which tends to show that any in-service calluses did not result in a chronic disability.  No medical professional has indicated that the calluses that the Veteran had in service are the same as those that she has reported having post-service.  In other words, the evidence does not show that the one incident of calluses in August 1988 resulted in any chronic post-service disability.

Additionally, with regard to the diagnosed plantar fasciitis, the evidence does not indicate that it is related to her military service.  Her STRs do not show plantar fasciitis, or any associated symptomatology, nor is there any indication of plantar fasciitis until 2008.  Moreover, the VA examiner opined that plantar fasciitis is not related to the Veteran's military service.  That opinion is uncontradicted.  Furthermore, the evidence does not show the incurrence of any injury to the heels in service.  In this regard, although the Veteran has contended injuring her feet in service, she has not provided any specific information regarding exactly how or when her feet were injured.  Thus, the evidence does not support a finding of an in-service event, injury, or disease to the Veteran's feet.

Furthermore, the claims folder contains no competent evidence of a bilateral foot disorder associated with the Veteran's active duty.  Without evidence of a chronic disease with an onset in service or competent evidence of an association between a bilateral foot disorder and her active duty, service connection for a bilateral foot disorder is not warranted.  

The Board acknowledges the Veteran's belief that she has a bilateral foot disorder related to her military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral foot disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	2.  Skin Disorder

The Veteran's STRs show numerous skin complaints and diagnoses in service.  In August 1989, she complained of a rash on her arm, back, and legs; the diagnoses were tinea versicolor and tinea corporus.  In December 1989, she was diagnosed with eczema after complaining of a rash on her wrist and leg.  The Veteran complained of a rash on the back of her legs and back in January 1990; diagnoses included probable lichen planus and probable impetigo.  In November 1990, the Veteran complained of a rash on her left forearm; the diagnosis was probable lichen planus by history.  The Veteran's discharge examination in February 1991 showed clinically normal skin; no skin disability was diagnosed.  In her accompanying report of medical history, the Veteran indicated that she did not have any skin diseases.

According to post-service medical records, the Veteran has not sought any treatment for any skin disorders.  The Veteran was afforded a VA examination in August 2008.  She reported her in-service diagnoses and that she had no records of treatment since service.  Examination revealed very small scattered hyperpigmented lesions of the arms and posterior chest wall, which the Veteran reported came and went.  The Veteran was diagnosed with scattered benign verrucous lesions, otherwise often referred to as "moles."  The examiner opined that the Veteran's current skin condition was not caused by or a result of any of the skin conditions treated during service.  The examiner reported that there were no records available outlining the presence or treatment of tinea versicolor, eczema, or lichen planus since discharge from service.  The Veteran did not currently have any of those conditions and she did not report the recurrence of those conditions since service.

The Veteran contends that her current skin condition is the same as that experienced in service and that it has increased in severity.  See August 2005 claim.

Based on a review of the evidence, the Board finds that service connection for a skin disorder is not warranted.  The Board acknowledges that the Veteran had in-service skin disorders-namely, lichen planus, probable impetigo, eczema, tinea corporus, and tinea versicolor.  However, the evidence fails to show that the Veteran currently has any of those disorders.  Rather, the recent VA examiner diagnosed scattered benign verrucous lesions.  The objective evidence of record does not indicate any continuity of symptomatology following service, or that the Veteran's current skin disorder is the same as any diagnosed in service.  None of the Veteran's post-service medical records show treatment for any of the skin disorders that she was diagnosed with in service, nor is there any indication that she has a current diagnosis of any of those disorders.  The only medical opinion of record, that of the VA examiner, indicates that the Veteran's current skin disorder is not related to her military service.  That opinion is uncontradicted.  The examiner's opinion is supported by the Veteran's discharge examination, which showed clinically normal skin, and the absence of treatment records for skin disorders post-service.  Moreover, the Veteran specifically denied any skin disease at the time of her discharge examination in February 1991.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of skin complaints, symptoms, or findings until over a decade between the period of active service and claim is itself evidence which tends to show that any current skin disorders did not have their onset in service and that any in-service skin disorders were not chronic and did not continue post-service. 

The Board acknowledges the Veteran's competent reports regarding having skin problems since service.  Although the Veteran is competent and credible to report having skin problems since service, in light of the objective medical evidence and the VA examiner's opinion, her reports do not establish a continuity of symptomatology.  No medical professional has provided any opinion that the Veteran's current skin disorder is the same as any of those experienced in service.  There is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to the diagnosis of her skin disorder or to opine that the skin disorders she was diagnosed with in service are the same as that which she currently has.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

The Board also acknowledges the Veteran's contention that she has a skin disorder that is the result of an undiagnosed illness.  See January 2008 statement.  An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2010).  The Board observes that signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness includes signs or symptoms involving skin.  38 C.F.R. § 3.317(b).  However, the evidence of record does not show that the Veteran has any skin complaints that have not been attributed to a known clinical diagnosis.  As noted above, the Veteran was diagnosed with scattered benign verrucous lesions; there is no indication that the Veteran has any skin signs or symptoms that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  Thus, the evidence does not support the Veteran's contention that she has an undiagnosed illness.

Furthermore, the claims folder contains no competent evidence of a skin disorder associated with the Veteran's active duty.  Although the examiner diagnosed the Veteran with scattered benign verrucous lesions, they were not opined to be related to the Veteran's military service.  Without evidence of a continuity of symptomatology or competent evidence of an association between a skin disorder and her active duty, service connection for a skin disorder is not warranted.  

The Board also acknowledges the Veteran's belief that she had a skin disorder related to her military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a skin disorder is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for a skin disorder is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


